DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-3, 5-11, 13-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to Claim 1, 8 and 15, the prior art, either alone or in combination, fails to disclose the feature of “determining a utility for picking up at each of a plurality of locations, including the one or more candidate locations, based on a travel distance for the vehicle; determining one of the plurality of locations having the highest utility; determining a travel distance for the user to the location of the highest utility and comparing the determined travel distance for the user with a preset threshold; and in response to the determined travel distance of the user below the preset threshold, determining the location of the highest utility as the pick-up location, wherein: the travel distance for the vehicle comprises a first travel distance from the vehicle's location to the pick-up location and a second travel distance from the pick-up location to the destination; and the utility is inversely proportional to the travel distance for the vehicle”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411